Afirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joe Johnson, Jr., appeals the district court’s order affirming the magistrate judge’s order denying Johnson’s motion to seal, for protective order, and for expungement. We have reviewed the record and find no reversible error. Accordingly, we affirm the order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.